Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 1 of 14

EXhibit A

 

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 2 of 14

gill

.,_._S____.__

 

SHARED APPRECIATION LOAN NOTE

THIS IS A 10 ~YEAR SHARED APPRECIATION LOAN NOTE. THE
LENDER’S INTEREST ON THE LOAN INCLUDES 20.66% OF THE NET
APPRECIATED VALUE OF THE PROPERTY SECURI’NG THIS NOTE WHICH IS
DUE AND OWING LENDER UPON THE OCCURRENCE OF ANY ONE OF
CERTAIN EVENTS DESCRIBED IN THIS NOTE, INCLUDING THE SALE OR
TRANSFER OF THE PROPERTY SECURING THIS NOTE. FOR FURTHER
INFORMATION, READ THE NOTICE ENTITLED “IMPORTANT INFORMATION
ABOUT MEDTRONIC, INC. SHARED APPRECIATION LOAN.”

$250,000.00 Santa Rosa, CA
(Principal Amount) (City / State)
05/17/07
(Date)

FOR VALUE RECEIVED, David P. Ruschke (“Borrower”), promises to pay to
MEDTRONIC, INC. (“Lender”), or to its order, the principal sum of Two Hundred Fifty
Thousand Dollars and 00/100 ($250,000.00), plus contingent interest ("Contingent
Interest”) as provided in this Note. No interest other than Contingent Interest shall be
payable on this Note; provided, however, that in the event principal and Contingent
Interest hereunder are not paid by Borrower to Lender within thirty (3 ()) days of the date
the same become due, then the sum of the outstanding principal and Contingent Interest
shall, until paid in full, bear interest at the rate of (12%) per annum or, if a greater amount
is permitted under applicable law, at the highest rate permitted by law to be charged by
Lender. Except as provided above, and subject to the provisions of paragraphs l, 2 and 3
hereof regarding the payment of principal and Contingent Interest, no payments shall be
due hereunder until May 17, 2017 (“Maturity”), at which time the entire principal balance
of this Note plus Contingent Interest shall be due and payable. All payments required to
be made by Borrower hereunder shall be payable in lawful money of the United Stated of
America at 710 Medtronic Parkway NE, Minneapolis, Minnesota 55432~5604, or such
other place as Lender shall designate

l. The indebtedness evidenced by this Note is secured by a Second Deed of Trust,
Assignment ofRents, Security Agreement and Fixture Filing (the “Second Deed of
Trust”) from Borrower, as trustor to First American Title Company, as trustee, in favor
of Lender, as beneficiary, covering certain real property located in Sonoma County,
California, as more particularly described in the Second Deed of Trust (the “Property”),
dated May 17, 2017. All covenants, conditions and agreements contained in the Second
Deed of Trust are hereby made a part of this Note to the same extent and with the same

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 3 of 14

force and effect as ifthey were fully set forth herein. The Second Deed of Trust provides,
in part, that if Borrower shall at any time sell, contract to sell, lease with option to
purchase, coiivey, alienate, transfer or otherwise dispose of all or any portion of the
Property or any interest therein, whether voluntarily or involuntarily, by operation of law
or otherwise, except only for any encumbrance of the Property subordinate to the Second
Deed of Trust (hereinafter referred to as a “Transfer” of the Property), Lender shall have
the right to declare the entire principal amount of this Note then outstanding, plus
Contingent lnterest and all other sums or payments required under this Note and the
Second Deed of Trust, to be due and payable immediately, and notwithstanding the stated
Maturity of this Note, the principal amount thereof, plus Contingent Interest and all other
sums or payments required under this Note and the Second Deed of Ti'ust shall
immediately become due and payable Borrower will be deemed to waive any notice
requirement Otherwise required regarding demand of the Note by any of the Borrower’s
aforementioned actions, Notwithstanding the foregoing, the Second Deed of Trust
provides that Lender may accelerate the loan upon a foreclosure under any encumbrance
of the Property regardless of whether such encumbrance is superior or subordinate to the
Second Deed of Trust. Nothing in the foregoing language shall limit Medtronic, Inc.
from transferring, assigning, or otherwise disposing of its interest in the Second Deed of
Trust. ln the event that there is any actual conflict between the express terms of this Note
and the express terms of the Second Deed of Trust, the terms of this Note shall prevail.

2. Borrower and Lender agree that they shall initiate the appraisal process for the
Property described in subparagraph 3(b) below upon the occurrence of any Adjustment
Event as hereinafter defined or any other event described in the first sentence of
paragraph 3 below. An Adjustment Event shall be deemed to take place upon the first to
occur of:

(a) The date on which I)avid P. Rusclike (“Eniployee”) ceases to use the
Property as his or her principal residence;

(b) The date on Which Employee transfers pait or all of his or her interest
in the Property, or his or her interest is transferred by operation of law or
otherwise;

(c) The date on which Employee is relocated to a different location of
employment;

(d) The date on which Employee’s employment relationship with the
Lender has been terminated for any reason, whether voluntarily or involuntarily;
or

(e) One year from the date on which Lender notifies Borrower in writing
that as a result of Employee’s disability Lender desired to call all outstanding
principal, Contingent Interest and other sums owing under the Note and the
Second Deed ofTrust immediately due and payable. A long-term disability will

id

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 4 of 14

be deemed to have occurred after the disability prevents the Employee froworking
on a regular and continuous basis for Lender for a period of at least 6 months

3. At the earliest ofthe date of(i) an Adjustment Event, (ii) Maturity, (iii) any
acceleration of the Maturity date of this Note, or (iv) prepayment of the indebtedness
evidenced by this Note in full (collectively called “Payrnent Due Date”), Borrower shall
pay to Lender, as Contingent Interest, an amount equal to 20.66% of the amount, if any,
by which the Appreciated Value (as hereinafter defined) of the Property at such earliest
date exceeds the Borrower’s Cost (as hereinafter defined).

(a) The “Borrower’s Cost” is the sum of, without duplication: (i)
$1,210,000.00. (the purchase price paid by Borrower for the Property but
excluding any points or loan fees paid by Borrower in connection with any
financing of Borrower’s acquisition of the Property) , and (ii) the value of
Capital Appreciation as a result of Capital lmprovements made by Borrower to the
Property (as defined in the Second Deed of Trust) . As used herein, the term
Capital lmprovements are deemed Capital lmprovements under standard
accounting practices

(b) “Appreciated Value” is the greater of the Fair l\/Iarl<et Value of the
Property determined as set forth in this subparagraph 3(b) or the total
consideration received by Borrower for any Tran'sfer of the Propeity on account
of which Contingent Interest is payable. The Fair Market Value ofthe Property
shall be determined by Borrower and Lender as follows:

(i) Within sixty (60) days of the applicable date set forth in the first
sentence of paragraph 3 above, Borrower and Lender shall each appoint
one appraiser who is qualified as a Senior Residential Appraiser ofthe
Society of Real Estate Appraisers. lf Borrower fails to submit the name of
an appraiser to Lender within such sixty (60) day period, then Lender may
select one appraiser and the appraisal for the Property submitted to Lender
by such appraiser shall be the Fair Market Value of the Property. lf,
however, the higher of the two appraisals exceeds the lower appraisal by
greater than five percent (5%), the two appraisers shall appoint a third
appraiser to appraise the Property. The third appraisal shall be averaged
with the previous two appraisals, and the average of the three appraisals
shall be deemed the Fair Marl<et Value ofthe Pi'operty. The cost of the
appraisals shall be borne by the Lender.

(ii) If the Property has been damaged (other than normal Wear and
tear) and the damage has not been fully repaired, the determination of Fair
Marl<et Value ofthe Property shall be based on the condition of the
Property as though the Property had been fully repaired

L¢J

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 5 of 14

(iii) Borrower will give the appraisers prompt and reasonable
access to the Property, Notwithstanding anything to the contrary herein,
an appraisal shall be valid for six months only, and thereafter, if the Fair
Market Value of the Property must be determined in order to comply with
the terms of this Note, the Property shall be appraised again as described
above. '

4. Borrower and Lender acknowledge that in the event the “Appreciated Value”
of the Property calculated pursuant to subparagraph 3(b) above does riot exceed the
“Borrower"s Cost,” as defined therein, no Contingent lnterest shall be due Lender and
Lender shall not be required to compensate Borrower in any manner as a result of any
decrease in the value of the Property or any other failure of the Appreciated Value to
exceed the Borrower’s Cost.

5. Lender may procure and maintain a policy of credit life insurance on the life of
Borrower (the “Policy”), in the amount of the outstanding principal of the Note, and
Lender shall be responsible for payment of the premiums due from time to time on the
Policy. In the event of the death of the Borrower, proceeds from the Policy shall be
applied to the outstanding principal of the Note, and all Contingent Interest on the Note
shall be forgiven by Lender. '

6. If Borrower defaults under this Note or the Second Deed of Trust, then the
entire principal amount outstanding under this Note, plus Contingent Interest and all other
sums or payments required under this Note or the Second Deed of Trust shall, at the
option of Lender, become immediately due and payable Lender may exercise this option
to accelerate following any default by Borrower regardless of any prior forbearance.

7. In the event Lender forecloses the Second Deed of Trust securing this Note
(either judicially or under the power of sale as provided in the Second Deed of 'l`nist), the
sum which the Lender may bid or demand pursuant to the Second Deed of Trust at any
such foreclosure sale or in any of the Notices or other procedural requirements relating to
such foreclosure sale shall include, in addition to the amount of unpaid principal and
other permitted amounts, the amount of Contingent interest due Lender. In either case,
the amount of Contingent lnterest due Lender shall be determined as provided under the
terms of this Note, and the Appreciated Value of Property shall be determined in
accordance with subparagraph 3(b) above. Borrower agrees to be bound by such a
determination of the amount of Contingent lnterest due Lender for all purposes of such
foreclosure and sale.

8. Upon any Transfer of the Property, Borrower shall furnish to Lender an
executed copy of the seller’s copy of HUD Foirn l or other closing statement signed by
Borrower and the purchaser and such other evidence of the sale price as Lender may
reasonably request.

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 6 of 14

9. Borrower may prepay the principal amount outstanding in whole or in part
without penalty; provided that no partial prepayment shall reduce the amount of
contingent interest payable to Borrower hereunder.

lO. Presentment, notice of dishonor, demand, protest, any release or discharge
arising from any extension of time, discharge of a prior party, release of any or all of the
security for this Note, or other cause of release or discharge other than actual payment in
full hereof are hereby waived by all makers, sureties, guarantors and endorsers hereof.
This Note shall be the joint and several obligation of all makers, sureties, guarantors and
endorsers, and shall be binding upon them and their successors and assigns

l l. Borrower shall have no right of set»off under this Note.

12. Any notice to Borrower provided for in this Note shall be given by mailing
such notice by certified mail addressed to Borrower at the Property address stated below,
or to such other address as Borrower may designate by notice to Lender. Any notice by
Borrower to Lender shall be given by mailing such notice by certified mail, return receipt
requested, to Lender as follows:

Medtronic, liic.

ATTN: Corporate Employee Relocation
3850 Victoria St. N

Shoreview, MN 55126

or at such other address as may have been designated by notice to borrower.

13. In the event of a lawsuit or other proceeding to enforce or interpret the
provisions of this Note, the party not prevailing in such lawsuit or other proceeding shall
pay to the other party the costs of such proceeding and reasonable attorneys’ fees iri such
amount as the court shall determine

14. lf any provision ofthis Note is invalid or unenforceable under any state law
which is not preempted by federal law, regulation or order, such provision shall have no
effect except to the extent permitted by such law, regulation or order, but all other
provisions of this instrument shall remain in full force and effect.

15. The failure of Lender to enforce any ofthe provisions of this Note at any time
shall not be construed to be a waiver of any such provisions or of the right of Lender
thereafter to enforce any such provision.

16. This Note shall be construed in accordance with and governed by the laws of
the State of California.

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 7 of 14

17. Nothing herein shall be deemed to constitute Borrower and Lender as joint
venturers and the relationship of Borrower and Lender hereunder shall only be that of
debtor and creditor.

18. THE LOAN EVIDENCED BY THIS NOTE IS PAYABLE IN FULL NOT
LATER THAN l\’IAY 17, 2017 OR SUCH EARLIER DATE AS MAY RESULT FROM
THE ACCELER_ATION HEREOF. AT MATURITY YOU MUST PAY THE ENTIRE
PRINCIPAL BALANCE OF THE LOAN AND THE lNTEREST. LENDER IS NOT
OBLIGATED TO REFFNANCE THE UNPAID PRINCIPAL BALANCE OF THE
LOAN OR INTEREST AT THAT TIME; YOU ALONE WILL BE RESPONSIBLE
FOR OBTAINING REFINANCTNG. IF YOU REFFNANCE THE LOAN, YOUR
PAYMENTS MAY BE SUBSTANTIALLY AFFECTED. IN ADDITION, IF YOU
REFINANCE THE LOAN AT MATURlTY, YOU MAY HAVE TO PAY SOME OR
ALL OF THE CLOSING COSTS ASSOCIATED WITH A NEW LOAN EVEN IF YOU
OBTAIN REFINANCING FROM LENDER FOR THE LOAN.

This Promissory Note is made and entered into as of the date stated on the first
page hereofl

Property Address: 1483 Los Alamos lload, Santa%`/ Rosa, CA 5409

Dated: SWS,/O7 l30rrower:

 

I)avid P. %`/Rusclike

Dated: Borrower:

 

ri/a

ti

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 8 of 14

 

IMPORTANT INFORMATION ABOUT
MEDTRONIC, lNC.

SHARED A?PRECIATION LOAN

Medtronic, lnc. is pleased to offer you the opportunity to finance your home
through a shared appreciation loan.

Beeause the shared appreciation loan differs from the usual mortgage loai:r, it is
important that you have a detailed explanation of the special features of the loan before
you apply. You will receive more information about your shared appreciation loan,
which you should read and understand before you sign the loan documents

9 All employees shall apply 109 % of the equity received from the sale of their
present home towards the purchase of their new home. The loan must be used for the
purchase cfa family residence, and the loan will not be transferable or assumable by any
other party. The shared appreciation loan will be recorded as a second mortgage, and
Medtronic, Inc. will not subordinate its loan to a third mortgage position

No interest other than Contingent Interest, as described below, will be payable on
this loan, except that if you do not pay the principal amount of the loan and Contingent
Interest when due, interest will accrue on such principal and Contingent Interest until the
amount of the loan is repaid in full at the rate of_12__% per annum, or if a greater amount
is permitted under applicable law, at the highest rate pennitIed by law to be charged by
us.

CONTINGENT INTEREST

This loan provides that you, as borrower must pay to us, as lender, as Contingent

Interest g_()__._§_§%_of the net appreciated value of the real property which secures the loan
(rhe “Property")- This Contingent interest is due and payable upon the earliest of the
date cf (i) an Adjustrnent Event (as described under Other [mportant Information below),
(ii) prepayment of the loan in full, (iii) any acceleration of the loan, or (iv) Maturity (as
defined in your shared appreciation loan note (“the Note”). The dollar amount of
Contingent Interest, if any, which you will be required to pay will be determined at this
tirne. If the Property does not appreciate in value, you will owe us no Contingent Interest.

LB/ZG EEJVcl OSV/\ OINOEiJ_ClElN BZVS€V§LGL bl:BB L@@Z/EG/QB

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 9 of 14

Your obligation to pay Contingent lnterest will reduce the amount of the
appreciation, if any, that you will realize on the Property. This appreciation will not
produce a real gain in your equity in the Property, unless the appreciation rate exceeds the
general inflation rate, but you will be required to pay a portion of the appreciation as
Contingent Interest without regard to whether appreciation has resulted in a real gain.

If you sell or refinance your home, you normally will ny to receive enough cash to
pay the loan balance, Contingent lnterest, and expenses of sale. However, if you sell with
only a small down payment you may possibly not receive enough cash to pay our loan
balance or the Contingent Interest, and, in that event, it will be necessary for you to
provide cash from other ninth

lf you do not sell the property before the end of the term of this loan (_Ten
_years) you will need to refinance this loan at that time. We are not obligated to
refinance either the unpaid principal balance of the loan or the Contingent Interest upon
the sale of the Property or the occurrence of any other event triggering the payment of
principal or Contingent lnterest. In general the more your property appreciates, the larger
will be the amount of the Contingent lnterest that you will have an obligation to pay or
retinance.

Calculatina the Contingent Interest
Contingent interest will be calculated as follows:

FAIR MARKBT VA.LUE OF THE Property (greater of appraised
value or sale price of Property)

- (1¢33 ) aoRRowER’s cost or THE Property <As amber described
in the Note). '

- ( less ) Capital Appreciation to the Property as a result of Capital
lmprovements made by you (as defined in the Second Deed of
Trust and Loan Note).

= ( equais) NET APPREC'LATED vALuE

x ( times ) 20.66% OWED TO LENDER

 

= ( equals ) ToTAL coNnNoaNt INTEREST Due

LB/EB EIDVd DSV/\ SINDEi.LGElW BZVSEbQ/_BL VT:BB LB@Z/BB/§G

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 10 of 14

Determinimz Fair Market Value

Fair market value is determined to be the greater of: (l) the price of the property
upon sale at the time the note becomes due otis terminated, or (2) the average property
appraisal attained by averaging the appraisals by an appraiser appointed by Medtronie,
lnc. and an appraiser appointed by you, Each appraiser shall be qualified as a Senior
Residential Appraiser of the society of Real Estate Appraisers. If the higher of the two
appraisals exceeds the lower appraisal by greater than 5%, then the two appraisers shall
select a third appraiser to appraise the Property. The third appraisal value shall be
averaged with the other two appraisal values and this nnal average appraisal value shall
be deemed the fair market value of the Property. The cost of the appraisals shall be borne
by Medtronic, lnc.

Determinin¢! Value of Capital Irnprovements

Capital Improvements are those improvements made to the Property which are
deemed Capital Improvements under standard accounting practices The value of Capital
lrnprovements made by you may be added to your cost of the Property, The appraisers
appointed to determine the Fair Market Value of the Property, as described above, shall
each appraise (separate from the Fair Market Value Appraisals) the value of all Capital
Improvements made by you to the Property. You must retain and submit receipts of the
cost for all Capital Improvements to each appraiser. The value that the Capital
lmprovements add to the Fair Marl<et Value of the Property will be determined by
averaging the two Capital Irnprovement appraisals If a third appraisal is required for
determining the Fair Market Value of the Property, as described above, then the third
appraiser shall also appraise the value of the Capital Irnprovements` This third appraisal
shall be averaged with the other two appraisals The value obtained from averaging the
appraised values shall be conclusively deemed the value of the Capital Improvernents that
you will be able to deduct nom the F air Marl<et Value of the Property to obtain the Net
Appreciated Value (as defined below), even if the average appraised value is less than the
actual cost of the Capital Improvernents.

Exarnple A:

(1) Actual cost of Capital Improvements $15,000
(2) Appraiser #1 appraised value $l4,000
(3) Appraiser #2 appraised value SZ0,000
(4) Average appraised value $l7,000

(314,000 plus $20,000 divided by 2)

LG/VB BBVci DSW\ DINOeiJ_G:-lw BZV§EU§L@L bTZBB LGBZ/B@/SB

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 11 of 14

The value of the Capital Improvements that you would subtract from the Fair
szket Value of the Property would be $l7,000.

Example B:

(1) Actual cost of Capital lmprovement $15,000
(2) Appraiser #l appraised value $14,000
(3) Appraiser #2 appraised value 312,000
(4) Average appraised value 513,000

(s14,000 plus 312,000 divided by 2)

The value of the Capital lmprovements that you would subtract from the Fair
Market Value of the Property would be $13,000, even though the actual cost of the
improvements is 315,000.

Determining Net Appreciated Value

We are entitled to receive 2_0_.6_6% of the net appreciated value of the Property as
Contingent lnterest. As demonstrated by “Calculating the Contingent Interest” above, net
appreciated value equals (l) the fair market value of the Property at the time
Contingent Interest is due, less (2) your “cost” of the Property, as defined, less (3) the
value of Capital improvements

THE LOAN EVIDENCED BY THE NOTE IS PAYA_BLE IN FULL ON
MAY 17, 2017. AT MATURITY YOU MUST PAY Tl-lE ENTIRE PRINCIPAL
BALANCE OF THE LOAN AND TH`E CONTINGENT INTEREST, IF AN`Y'. WE ARE
NOT OBLIGATED TO REFINANCE TI-IE UNPAID PRINCIPAL BALANCE OF Tl-I_E
LOAN OR CONTINGENT INTEREST (IF ANY) ; YOU ALONE WILL BE
RESPONSIBLE FOR OBTAlNING REFINANCING. IF YOU REFINANCE 'I`HE
LOAN, YOUR PAYMENTS MAY BE SUBSTANTIALLY AFFECTED. IN
ADDITIC)N, IF YOU REFINANCE TI-lE LOAN AT MATURITY, YOU MAY HAVE
TO PAY SOME OR ALL OF THE CLOSTNG COSTS ASSOClATED WITH A NEW
LOAN EVEN IF YOU OBTAIN REFINANCING FROM US FOR THE LOAN.

Tax Conseguences

USE OF SHARED APPR_ECIATION LOAN WILL HAVE I'NCOME TAX OR
ESTA'I`E PLANNI`NG CONSEQUENCES WHICH WlLL DEPEND UPON YOUR
OWN FINANCIAL AND TAX SITUATION. YOU ARE URGED TO CONSULT
WITH YOUR ACCOUNTANT, ATTORNEY, OR OTHER FINANClAL ADVISOR
CONCERNING WHAT TAX CQNSEQUENCES THIS LOAN WILL H_AVE ON YOU
PERSGNALLY. IN PARTICULAR, YOU SHOULD DISCUSS THE TAX
DEDUCTIBILITY OF TI-IE CONTINGENT INTEREST PAYMENT, YOUR RIGHT
TO UTILIZE THAT DEDUCTION IN YEA.RS OTHER THAN THE YEAR lT IS PAID,
AND THE EFFECT OF THE LOSS OF TAX BENEFI'I`S BEFORE 'I`HA'I` TIM]S.

LB/QB E|BV¢:I DSV/\ DINUBJ_CE|W GZVEEVQLBL v`[:BB /_BBZ/BB/§@

L@/§B

cfc

BBVd

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 12 of 14

Other lmportant Inforrnation
l. An Adjustment Event Will be deemed to take place upon the first to occur

(a) The date on which you cease to use the Property as your principal
residence;

(b) The date on which you transfer part or all of your interest in the
Property, cr your interest is transferred by operation of law or otherwise;

(c) The date on which you are relocated to different location of
employment;

(d) The date on which your employment relationship with Medtronie,
Inc. has been terminated for any reason, whether voluntarily or involuntarily or by
reason of your death or retirement

(e) One year from the date on which Medtronic, lnc. notiiies` you in
writing that as a result of your disability, Medt'ronic, lnc. desires to call all
outstanding principal, Contingent Interest and other sums owing under the Note
and the Deed of Trust immediately due and payable A long term disability will
be deemed to have occurred aftg the disability prevents you from working on a
regular or continuous basis for Medtronic, lnc. for a period of at least 6 months.

2. At Medrronic’s option, we may provide you with a credit life insurance

policy in your name for the amount of the shared appreciation loan. In the event of your
death, the proceeds from the policy will be used to pay the outstanding loan. Any
Contingent Interest that is otherwise due will be forgiven.

3. You will be responsible for purchasing an additional lender’s title

insurance policy on the Property for the amount of the shared appreciation loan borrowed
from us at the time that you close on the Property. This title insurance policy is in
addition to the title insurance policy that you will be required to purchase to insure your
first mortgage by the first mortgage lender.

USVA UINDHLGBN OZV§€VQL@L vl:BB LQQZ/B@/SB

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 13 of 14

The foregoing describes our shared appreciation loan, includes a summary of its
important provisions, and informs you of some of the risks of a shared appreciation loan.
TI-IIS IS ONLY A SUMMARY AND lS NOT CONTROLI_ING IN THE EVENT OF
ANY CONFLICT BETWEEN THIS NOTICE AND Tl-I_E LOAN DOCUMENTS. 'IHE
LEGAL RIGHTS AND REMEDIES OF THE PARTIES WILL BE GOVERNED BY
THE TERMS OF THE LOAN DOCUMENTS AND NOT TH]S NOTICE.

Before you enter into a shared appreciation loan with us, we recommend that you

and your attorney review the loan documents for the full text of all of the terms and
conditions hich Will govern the loan.

signed ¢M/(/ y QM/ Date A{/r,\, S// w?

David P. Ruschke

Signed Date
n/a

LB/!_B __-lE)Vcl OSV/\ OINO¢\.U.CIE!W BZV§EVQLBL bTZBB LQBZ/BB/Q@

Case 4:18-cv-02515-P.]H Document 25-1 Filed 11/02/18 Page 14 of 14

05/09/2007 13:37 FAX 952 852 4191 PRIlliACY RELOCATION LLC -) JEANNIE CO' ,

t §©L§>Y lNl. R-oFFlcE“ME`M`o

 

TO: ' Scott Ward, Ross Allen, Kim'McEac`hron & Davld Whltescarver
FROM: b Prlmacy

DATE: December 20. 2006

SUIJECT: SHARED APPREC|AT|ON LOAN APPROVAL

David Ruschke, Chief patent Ceunsc| is relocating to Santa Roea, Califomia from
North Oaks, MN. As part of the relocation assistance it ls recommended that
Medtronlc provide a Shared Appreciation Loan to ease the financial impact of the

relocation to Callfornia. v

 

Your approval ls required to provide a Shared Appreciatlon Loan/Second Mortgage for
an amount up to $250,000 to assist in the purchase of a home in a higher cost of living

3|'63.

Shared Appreciatlon Loans / Second l‘vlortga¢es have been provided for employees
moving to Calil’omia prlmarlly to assist relocating employees purchase a home in a

higher cost of housing locatlon.

Shared Appreciatlon Loans are secured by a second mortgage on the employee’a new
home. The loan ls recorded as an asset on the books of the dlvision charged with the
relocation expenses The Medtronic legal department has provlded legal documents
for use in securing these loans in the state of Califor'nia.

The loan ls provided for e period often yesrs. however, other circumstances written into
the loan document require payment ln full if certain conditions are met.

Please sign below indicatan your acknowledgement/approval of the loan amount noted d
above. Once all signatures have been secured. please return to the Consu|tant,
Primacy Relocation, 1550 Utica Ave. South, Sulte 555, St. Louis Park, MN 55416.

APF’ROVALSI

ri /::y€: i`)/R"

rr .,

 

Jeannie Comer Date Sc rd
Manager. Relocatlon & EmploymentServlces l _ce P§stident Date
iv s

W/ 2/676€:

MM-@@/@
' c achr n Rosé( en

VP Human Resouroes Date VP F nance & Admlnlstr‘ation
Divr`sion: Vascular Dlv|sion: Vaecular l

MM 151 /’)'°/Oé ., er

David Whitescarver w tie ~;~,k ,, ~ a
VP of Lega| Date § ii », ,/
Dlvision.' Vaseular ‘

 

 

 

l
a J:\HumanResourees\RELO\Flulo‘s FY 06\1 SAL Memo Templale v §
zB/Zl BBVd ell-l OINOEll.ClElN ' EZETQB§-LBL 91 191 SGBZ/IZ/ZT §

